Citation Nr: 1642938	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-36 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for a right knee scar, residual of shrapnel fragment wound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from October 1942 to September 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal of January 2009 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the January 2009 rating decision, the RO, in pertinent part, granted service connection for a right knee scar and assigned a noncompensable rating, effective August 31, 2007.  In the April 2011 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  

The Board notes that the issues of entitlement to service connection for a right knee disability and frostbites were appealed by the Veteran.  However, in an April 2015 rating decision, the RO granted service connection for residuals of cold injuries of the right foot and left lower extremity.  Service connection was also granted for right knee osteoarthritis.  As this is a complete grant of the benefits sought, the issues are no longer before the Board.  

The Board also notes that in correspondence received in March 2016, the Veteran indicated that he was withdrawing the claim regarding his service-connected right knee scar.  Subsequently, in June 2016, the appellant's representative submitted a VA 646 Statement of Accredited Representative in Appealed Case and in October 2016 he submitted an Appellate Brief in which he asserted that the Veteran is entitled to a compensable rating for his right knee scar.  The Board construes such action as intent not to withdraw the claim, but to continue the appeal.  As such, the Board will address the issue below.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has two right knee superficial scars measuring 2 centimeters by 
1 centimeter and 1.5 centimeters by 1 centimeter.  The scars are not painful or unstable and do not cause limitation of motion.


CONCLUSION OF LAW

The criteria for a compensable rating for a right knee scar, residual of shrapnel fragment wound, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2007, 2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The claim adjudicated herein stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 


Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All identified post-service treatment records have been obtained.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in January 2009, July 2013, and May 2016.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's right knee scar disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial increased rating claim, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's right knee scar disability has been assigned a noncompensable rating under DC 7805.  Scars are rated under Diagnostic Codes 7800-7805.   

The Board notes that Diagnostic Code 7800 provides the rating criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's right knee scar.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran's claim of service connection for a right knee disability, to include a right knee scar, was received in August 2007 and his rating has an effective date of August 31, 2007.  The Board notes that during the pendency of the appeal, VA amended the criteria for evaluating scars, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The October 2008 revisions apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  However, the effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule.  73 Fed. Reg. 54708 (Sept. 23, 2008).

Here, the Veteran has not specifically requested consideration under the amended 2008 provisions.  However, the Board notes that the purpose for adding these provisions was "to ensure that veterans . . . are compensated as fully as possible for their wounds."  See 73 Fed. Reg. 428 (Jan. 3, 2008).  VA has clearly stated that its intent behind applying the revised criteria irrespective of whether the condition has worsened is to ensure veterans receive the best rating possible.  Thus, it would be inconsistent with the stated intent of the 2008 amendments to restrict a veteran to consideration of only the pre-October 23, 2008 versions of the schedular criteria.  Therefore, the Board will consider the Veteran's claim under pre-amended and amended rating criteria in order to ascertain which version would result in the highest rating.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The pre-amended version of the rating criteria provided as follows:

Diagnostic Code 7801, for scars, other than the head, face, or neck, that are deep or that cause limited motion, provides a 10 percent evaluation when the area or areas exceed six square inches (39 square centimeters).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, 
DC 7801(2007).  

Diagnostic Code 7802, which governs scars other than the head, face, or neck, that are superficial and do not cause limited motion, provides a 10 percent rating when the area or areas are 144 square inches (929 square centimeters) or greater.  Note (1) defines a superficial scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).

Diagnostic Code 7803 provides a 10 percent rating for scars that are superficial and unstable.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  Diagnostic Codes 7804, provides 10 percent rating for scars that are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Diagnostic Code 7805 provides that any other scars should be rated on limitation of function of the affected part.  38 C.F.R. § 4.118 (2007). 

The amended criteria of the rating criteria, effective October 23, 2008, provides as follows:

Diagnostic Code 7801 provides ratings for burns or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides a maximum 10 percent rating for scars not of the head, face, or neck that are superficial and nonlinear involving an area of 
144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7802.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Code 7804.

Under Code 7805, scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).

Factual Background

Turning to the evidence, the Veteran underwent a VA knee examination in January 2009.  On physical examination, it was noted that there was a 2 centimeter superficial scar over the patella.  The scar was slightly red compared to the surrounding tissue.  It was nontender, freely movable, and not adherent to any underlying tissue.  The scar was neither hypertrophied nor recessed.  

The Veteran was provided a VA scars and disfigurement in July 2013.  On physical examination, it was noted that the appellant had two scars that were not painful or unstable with frequent loss of covering of skin over the scars.  The first scar was 
2 centimeters by 1 centimeter and the second was 1.5 centimeters by 1 centimeter.  There were no superficial linear scars or deep non-linear scars.  The examiner determined that the scars did not result in limitation of function.  

The Board notes that the Veteran was provided a VA examination for his service-connected right knee disability in April 2015.  At that time, it was determined that the Veteran did not have any scars related to his right knee disability.  

A VA scars and disfigurement examination was also provided in May 2016.  It was documented that the Veteran had a history of shrapnel injury to the right knee.  Following physical examination, the examiner noted that there was no visible scar on the right knee from the shrapnel injury.

Analysis

After a review of the evidence, the Board finds that a compensable rating for the Veteran's right knee scar disability is not warranted under the pre-amended or amended rating criteria.  In this regard, the evidence does not suggest that the Veteran has a deep linear scar, a scar that causes limitation of motion, or a scar that is superficial and unstable or painful.  During the January 2009 VA examination, it was noted that the Veteran had a 2 centimeter superficial scar over the patella that was nontender, freely movable, and not adherent to any underlying tissue.  There is no indication that the scar was deep, painful, or unstable.  The July 2013 VA examiner noted that the Veteran had 2 scars measuring 2 centimeters by 
1 centimeter and 1.5 centimeters by 1 centimeter.  He determined that the scars were not painful or unstable.  The scars were not deep or superficial and there was no limitation of function due to the scars.  Further, the April 2015 and May 2016 VA examiners determined that there was no right knee scar.  Thus, a compensable rating is not warranted under the criteria for scars.  38 C.F.R. § 4.118, Diagnostic Code 7801-7804.

Additionally, Diagnostic Code 7805 provides that any disabling effect not considered in a rating provided under Diagnostic Codes 7800-04 should be rated under an appropriate diagnostic code.  Here, the Veteran has not described, and the VA examinations did not reveal, any disabling effects of his scars.  As noted herein, the July 2013 VA examiner determined that there was no limitation of function due to the scars.  Therefore an additional rating under Diagnostic Code 7805 is not warranted.  38 C.F.R. § 4.118. 

In sum, the criteria for a compensable rating have not been shown at any time during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial compensable rating for the Veteran's right knee scar disability.  38 C.F.R. § 4.7.

Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's right knee scar disability are fully considered by the rating criteria.  In facts, the evidence, as detailed above, appears to indicate that the Veteran's right knee scar is improving, to include to the point where it is barely present on examination.  Compare 2009 VA examination report (noting a visible scar), with 2016 VA examination report (stating that there was no visible scar on the right knee).  In this regard, the evidence does not demonstrate that the Veteran has any symptoms specifically associated with his right knee scar disability that are not already accounted for by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted.


ORDER

Entitlement to an initial compensable rating for a right knee scar, residual of shrapnel fragment wound is denied.


REMAND

The Veteran was afforded a VA examination for his claims of service connection for bilateral hearing loss and tinnitus in February 2011.  In the examination report, the examiner noted that the appellant was provided a VA examination in October 2010 that contained a complete history of the Veteran's hearing loss and tinnitus.  However, the October 2010 examination report has not been associated with the claims file.  On remand, the October 2010 examination report must be obtained.  

Additionally, the VA examiner determined that an opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus could not be made without resort to speculation due to the lack of an exit examination at the time of discharge.  There is no indication that the examiner was made aware that the Veteran's service treatment records are unavailable.  Moreover, the Board notes that the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In light of the forgoing, the Board finds that an additional VA audiological examination must be provided on remand and an opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the October 2010 examination report identified in the February 2011 VA audiology examination and associate it with the claims file.  

2.  Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The examiner should review the claims file to become familiar with the pertinent medical history. 

Any indicated studies should be performed.  Based upon the examination results and a review of the record, the examiner should provide an opinion for the following:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to military service.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus is related to military service.

The examiner should provide a comprehensive rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran's service treatment records are unavailable.  However, the Veteran's Form DD214 indicates that his battles and campaigns include participation in the Battle of Normandy.  As such, exposure to hazardous noise levels during military service has been established as consistent with his service.    

The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

3.  Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


